Citation Nr: 0532204	
Decision Date: 11/29/05    Archive Date: 12/07/05

DOCKET NO.  04-37 735A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hiatal hernia with 
gastroesophageal reflux disease (GERD).

2.  Entitlement to service connection for a lumbar spine 
disorder, to include degenerative spondylosis and narrowing 
of L4-L5 and L5-S1 disc spaces.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1943 to 
February 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2003 RO decision which, in pertinent 
part, determined that new and material evidence had not been 
submitted to reopen the veteran's previously denied claims 
seeking service connection for a low back disorder and for 
hiatal hernia with heartburn.  In November 2003, the veteran 
filed a notice of disagreement.  In September 2004, the RO 
issued a statement of the case, and in October 2004, the 
veteran timely perfected his appeal.  

In December 2004, the veteran and his spouse testified at a 
videoconference hearing before the undersigned Acting 
Veterans Law Judge designated by the Chairman of the Board to 
conduct that hearing pursuant to 38 U.S.C.A. § 7107(c) (West 
2002).  A transcript of the hearing is of record.  

In January 2005, the Board issued a decision which found that 
new and material evidence had been submitted to reopen the 
veteran's claims for service connection for a low back 
disorder and for hiatal hernia with heartburn.  The Board 
then remanded the reopened claims to the RO for additional 
evidentiary development and adjudication on the merits.  The 
requested development is now complete and this matter is 
again before the Board for appellate review.




FINDINGS OF FACT

1.  All evidence requisite for an equitable disposition of 
the issues decided herein has been developed and obtained and 
all due process concerns have been addressed.

2.  The competent and probative medical evidence does not 
link or medically attributed the veteran's diagnosed hiatal 
hernia with GERD to his service or any incident therein.

3.  The veteran's current lumbar spine disorder, to include 
degenerative spondylosis and narrowing of L4-L5 and L5-S1 
disc spaces, was caused in part by, and cannot be reasonably 
disassociated from his active duty military service.


CONCLUSIONS OF LAW

1.  Hiatal hernia with GERD was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2005).

2.  A lumbar spine disorder, to include degenerative 
spondylosis and narrowing of L4-L5 and L5-S1 disc spaces, was 
incurred in service.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection Claims

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2005).  
Service connection may be also granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005). 

A determination of service connection requires a finding of 
the existence of a current disability and an etiologic 
relationship between that disability and an injury or disease 
incurred in service.  Edenfield v. Brown, 8 Vet. App. 384, 
388 (1995); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  
Absent any independent supporting clinical evidence from a 
physician or other medical professional, "[t]he veteran's own 
statements expressing his belief that his disabilities are 
service connected . . . are not probative."  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  

Statements and testimony of record indicate that the veteran 
has asserted that while in service, his ship came under 
attack by enemy aircraft, and he was forced to abandon ship.  
Specifically, he testified that he was onboard the HMT Rohna 
which it was struck by a glide bomb and sunk very rapidly in 
the Mediterranean Sea off the coast of Algeria in November 
1943.  He testified that he remained in the icy cold water, 
with large passing waves, filled with debris, for 
approximately sixteen hours (overnight) before he was 
rescued.  He also indicated that he injured his back, and 
swallowed significant amounts of sea water prior to being 
resuced.
 
His military records confirm these assertions.  His service 
medical records reveal that he was hospitalized for nine days 
of treatment for exhaustion from overexposure to water after 
his transport ship had been sunk.  His report of separation 
notes that he was awarded a Purple Heart.  Moreover, he is 
listed as a survivor of this incident on the website operated 
by The Rohna Survivors Memorial Association 
(http://www.rohna.org).  Thus, the Board concludes that the 
veteran engaged in combat with the enemy.   

If VA determines that the veteran engaged in combat with the 
enemy, then his lay testimony or statement is accepted as 
conclusive evidence of an in-service incident and no further 
development or corroborative evidence is required-provided 
that such testimony is found to be "satisfactory," i.e., 
credible, and "consistent with the circumstances, conditions, 
or hardships of service."  See 38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. 3.304(d) (2005).  

As such, the veteran's testimony of swallowing sea water and 
injuring his back while adrift at sea in November 1943 is 
credible and therefore accepted as conclusive evidence of 
such incidents.  However, for service connection to be 
granted, competent medical evidence must show that the 
veteran has a current chronic disability that is medically 
attributed to the incidents.  See Arms v. West, 12 Vet. App. 
188 (1999).  Turpen v. Gober, 10 Vet. App. 536, 539 (1997).  

A.  Hiatal Hernia with GERD
 
The evidence first shows competent diagnoses of hiatal hernia 
in 1998.  See September 1998 VA treatment record.  While the 
veteran and his spouse have asserted and testified that he 
has had heartburn and problems eating ever since his military 
service, as lay persons they are not qualified to render 
opinions as to medical diagnoses, etiology or causation.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also 
Bostain v. West, 11 Vet. App. 124, 127 (1998).  As such, the 
veteran's and his spouse's assertions that his hiatal hernia 
with GERD is the result of his military service are not 
competent medical evidence.  Moreover, evidence that is 
simply information recorded by a medical examiner, unenhanced 
by any additional medical comment by that examiner, does not 
constitute competent medical evidence.  LeShore v. Brown, 8 
Vet. App. 406, 409 (1995).  As such, the evidence of record, 
to include a January 2001 VA post-traumatic stress disorder 
examination report, that contain the veteran's assertions of 
gastrointestinal distress since he was on active duty are not 
competent etiological opinions as the medical provider merely 
recorded the veteran's contentions.

The veteran's has submitted a statement from a private 
physician in support of his claim.  There is no requirement 
that additional evidentiary weight be given to the opinion of 
a medical provider who treats a veteran; courts have 
repeatedly declined to adopt the "treating physician rule".  
See White v. Principi, 243 F.3d 1378, 1381 (Fed. Cir. 2001); 
Harder v. Brown, 5 Vet. App. 183, 188 (1993); Van Slack v. 
Brown, 5 Vet. App. 499, 502 (1993).  That is not to say that 
the Board will ignore the opinion of the veteran's treating 
physician.  See Sanden v. Derwinski, 2 Vet. App. 97 (1992).  
Here, the November 2002 letter from a private doctor of 
osteopathy indicates that it was as likely as not that the 
veteran's GERD was the result of his inservice incident 
during which he swallowed a large amount of seawater and 
suffered from hyperthermia during the long hours awaiting 
rescue.  However, the private physician does not provide any 
specific rationale for his opinion or cite to supporting 
medical evidence, the lack of which lessens the probative 
value of the competent medical opinion.

In contrast, the August 2005 VA hiatal hernia examination 
report reflects that the examiner indicated the veteran's 
claim of GERD was not caused by or the result of swallowing 
seawater after being shipwrecked in 1943.  The examiner 
indicated that neither salt water intake, exhaustion, nor 
stress was listed in medical textbooks as a cause of GERD.  
Since the VA medical opinion was based upon, and consistent 
with, the full record, and is supported by clear rationale 
and medical comment, the Board considers this opinion more 
probative than the opinion offered by the private physician.  
As the VA medical opinion was adverse to the veteran, the 
Board concludes that the greater weight of the evidence is 
therefore against the veteran's service connection claim for 
hiatal hernia with GERD.  See Ortiz v. Principi, 274 F. 3d 
1361, 1365 (Fed. Cir. 2001) (The benefit-of-doubt rule does 
not apply when the preponderance of the evidence is against 
the claim).  Accordingly, service connection hiatal hernia 
with GERD must be denied.

II.  Lumbar Spine Disorder

An August 1998 VA radiology report contains X-ray evidence of 
narrowing of the L4-L5 and L5-S1 disc spaces.  Private 
medical evidence refers to treatment for a low back disorder 
since 1997, and a history of arthritis of the spine and 
polymyalgia rheumatica.  See November 2002 letter.  The 
November 2002 letter from a private physician also indicates 
that the veteran's history of hypothermia and being in the 
water for such a long period of time could have led to some 
of the veteran's rheumatic complaints.  The private physician 
indicated that there was no other etiology for the veteran's 
disabilities.  Another November 2002 letter, from a private 
doctor of osteopathy, indicates that it was as likely as not 
that the veteran's lumbar spondylosis was the result of his 
in-service shipwreck to include floating in the water leaning 
over a portion of the destroyed ship.  

In contrast, the August 2005 VA spine examination report 
contains diagnoses of degenerative disc and joint disease of 
the lumbar spine which the examiner indicated was less likely 
as not caused by or the result of the veteran's inservice 
shipwreck.  The examiner indicates that there was no current 
evidence, as per magnetic resonance imaging results, of a 
traumatic injury to the veteran's spine.  The examiner also 
indicated that that he did not think the veteran's claim of 
constant pounding of the waves on is back while at sea caused 
a back injury; instead the examiner indicated that the 
pressure from the waves was soft and diffuse and would not 
have constituted a mechanical injury of the spine.  However, 
the evidence indicates that the veteran testified that after 
the ship he was aboard was bombed, he had to climb down a 
rope into the water and that he spent the night holding onto 
a raft and that his back was "killing" him.  See 
38 U.S.C.A. § 1154(b) (2005).  Additionally, service medical 
records show the veteran was treated for hypothermia after 
his rescue but, unlike the private physician, the VA examiner 
did not discuss whether the veteran's current spine 
disabilities could be medically attributable to such 
conditions.

Each medical opinion of record is unpersuasive to a certain 
degree due to lack of comprehensive medical rationales taking 
into account the veteran's complete in-service experiences.  
However, when the medical opinions are reviewed in light of 
the veteran's credible testimony of in-service incidents, the 
Board concludes that the weight of the evidence rises to at 
least equipoise such that, with resolution of reasonable 
doubt in the veteran's favor, service connection is warranted 
for a lumbar spine disorder, to include degenerative 
spondylosis and narrowing of L4-L5 and L5-S1 disc spaces.

Duty to Notify and Assist

When VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must be provided prior 
to the adjudication appealed, and must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim. 

The veteran was informed by letter, with enclosure, in May 
2005 of the principles of service connection, the evidence he 
was expected to provide, and the evidence VA would seek.  The 
letter specifically requested the veteran submit any evidence 
in his possession that pertained to his claims.  Therefore, 
the Board considers the notice requirements met for the 
issues decided herein.  With respect to the timing of the 
notice, the Board finds that any defect with respect to the 
timing was harmless error.  The veteran has been provided 
with every opportunity to submit evidence and argument in 
support of his claim and to respond to VA notices.  It is 
clear from the veteran's active role in the adjudication of 
his claims and by his evidentiary arguments that he 
understood the evidence needed to substantiate his claims and 
his and VA's roles in the claims process.  See also June 2005 
correspondence.  Under these circumstances, the Board is 
satisfied that any error in the timing of the notice was 
harmless.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2005).  The veteran was afforded VA examinations in August 
2005.  See 38 C.F.R. § 3.159(c)(4) (2005).  The veteran's VA 
treatment records and private medical evidence have been 
associated with the claims file.  He was afforded the 
opportunity to offer testimony in support of his claim and a 
transcript of the December 2004 hearing is of record.  While 
the transcript reflects that the veteran referred to 
treatment from a physician whose records have not been 
obtained or submitted, the veteran also testified that the 
physician was deceased and the veteran was unaware of any 
available medical records.  As the veteran has not identified 
or properly authorized the request of any other evidence, the 
Board concludes that no further assistance to the veteran 
regarding development of evidence is required.  See McKnight 
v. Gober, 131 F.3d 1483 (Fed. Cir. 1997).


ORDER

Service connection for hiatal hernia with GERD is denied.

Service connection for a lumbar spine disorder, to include 
degenerative spondylosis and narrowing of L4-L5 and L5-S1 
disc spaces, is granted.



____________________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


